 1                                                                                                 O
                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   BEATRIX ANN GORELICK and BRIAN Case № 2:19-cv-01894-ODW (SKx)
12   TODD GORELICK,
13                        Plaintiff,                   ORDER GRANTING MOTION TO
            v.                                         REMAND and DENYING FEES AND
14                                                     COSTS [17]; and
15   FCA US LLC; BN DEALERSHIP I, LLC                  DENYING MOTION TO DISMISS
     dba WEST VALLEY CHRYSLER JEEP;                    AS MOOT [10]
16   and DOES 1 through 10, inclusive,
17                        Defendants.
18
                                        I.    INTRODUCTION
19
            On February 5, 2019, Plaintiffs Beatrix Ann Gorelick and Brian Todd Gorelick
20
     (“Plaintiffs”) filed this action in the Superior Court of California, County of Los
21
     Angeles. (Decl. of Tammara N. Bokmuller in Support of Removal, Ex. A (“Compl.”),
22
     ECF No. 1-2.)       Defendant FCA removed the matter based on alleged diversity
23
     jurisdiction.   (Notice of Removal (“Notice”) 3, ECF No. 1.)                Plaintiffs move to
24
     remand and seek attorneys’ fees and costs. (Mot. to Remand (“Mot.”), ECF No. 17.)
25
     The Court finds that it lacks subject matter jurisdiction and consequently REMANDS
26
     this action to state court.1
27
     1
28    After considering the papers filed in connection with the Motion to Remand, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                    II.      BACKGROUND
 2         This is a Song-Beverly Consumer Warranty Act (“Song-Beverly”) action
 3   concerning a 2015 Chrysler 200 (“Vehicle”). (Compl. ¶ 11; Mot. 1.) Plaintiffs allege
 4   the Vehicle was sold to them with a defective transmission, resulting in “a host of
 5   symptoms.” (Compl. ¶ 16.) On February 5, 2019, Plaintiffs filed this action in the
 6   Superior Court of California, County of Los Angeles, Case No. 19STCV03983. (See
 7   Compl.) Plaintiffs assert causes of action against Defendant FCA under Song-Beverly
 8   and for Fraudulent Concealment, and against Defendant BN Dealership I, LLC dba
 9   West Valley Chrysler Jeep (“West Valley”) for Negligent Repair. (Mot. 1.) After
10   Defendant FCA removed the case to this Court alleging diversity jurisdiction,
11   Plaintiffs moved to remand and for attorneys’ fees and costs. (Notice; Mot. 1.)
12                                III.      LEGAL STANDARD
13         Federal courts have subject matter jurisdiction only as authorized by the
14   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
15   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
16   may be removed to federal court only if the federal court would have had original
17   jurisdiction over the suit. 28 U.S.C. § 1441(a).          Federal courts have original
18   jurisdiction where an action arises under federal law or where each plaintiff’s
19   citizenship is diverse from each defendant’s citizenship and the amount in controversy
20   exceeds $75,000. Id. §§ 1331, 1332(a).
21         The removal statute is strictly construed against removal, and “[f]ederal
22   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
23   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking
24   removal bears the burden of establishing federal jurisdiction. Id.
25                                       IV.   DISCUSSION
26         FCA invokes diversity as the basis of the Court’s subject matter jurisdiction.
27   (Notice 3.) The Supreme Court “ha[s] consistently interpreted § 1332 as requiring
28   complete diversity: In a case with multiple plaintiffs and multiple defendants, the




                                                  2
 1   presence in the action of a single plaintiff from the same State as a single defendant
 2   deprives the district court of original diversity jurisdiction over the entire action.”
 3   Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005).            Here,
 4   Plaintiffs allege that they are California citizens and that Defendant West Valley is a
 5   California limited liability company.     (Compl. ¶¶ 1, 6.)    Defendant FCA agrees.
 6   (Notice 4.) Thus, complete diversity is destroyed. However, Defendant FCA argues
 7   that the Court should disregard Defendant West Valley’s citizenship because FCA
 8   contends West Valley was fraudulently joined to the Complaint. (Id.)
 9   A.    Fraudulent Joinder
10         “An exception to the requirement of complete diversity exists where it appears
11   that a plaintiff has fraudulently joined a ‘sham’ non-diverse defendant.” Sanchez v.
12   Lane Bryant, Inc., 123 F. Supp. 3d 1238, 1241 (C.D. Cal. 2015). “If the plaintiff fails
13   to state a cause of action against a resident defendant, and the failure is obvious
14   according to the settled rules of the state, the joinder of the resident defendant is
15   fraudulent.” Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th
16   Cir. 2007) (quoting McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.
17   1987)); see also Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009)
18   (“[A] non-diverse defendant is deemed a sham defendant if . . . the plaintiff could not
19   possibly recover against the party whose joinder is questioned.”). There is a general
20   presumption against fraudulent joinder and thus “[f]raudulent joinder must be proven
21   by clear and convincing evidence.” Hamilton Materials, 494 F.3d at 1206.
22         Merely showing that an action is likely to be dismissed against the alleged sham
23   defendant does not demonstrate fraudulent joinder. See Grancare, LLC v. Thrower by
24   & through Mills, 889 F.3d 543, 550 (9th Cir. 2018). The standard for establishing
25   fraudulent joinder is more exacting than for dismissal for failure to state a claim.
26   Id. at 549. If there is any “possibility that a state court would find that the complaint
27   states a cause of action against any of the resident defendants, the federal court must
28   find that the joinder was proper and remand the case to the state court.” Id. at 548




                                                 3
 1   (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Courts
 2   should decline to find fraudulent joinder where “a defendant raises a defense that
 3   requires a searching inquiry into the merits of the plaintiff’s case, even if that defense,
 4   if successful, would prove fatal.” Id. at 549–50.
 5         Plaintiffs assert one claim against Defendant West Valley for Negligent Repair.
 6   (Compl. ¶¶ 138–42.) Defendant FCA contests Plaintiffs’ claim against Defendant
 7   West Valley only as to the damages element, arguing that the economic loss rule bars
 8   Plaintiffs’ recovery on a negligence theory. (Opp’n 5–7.) The economic loss rule
 9   provides that “damages for inadequate value, costs of repair and replacement of [a]
10   defective product or consequent loss of profits—without any claim of personal injury
11   or damages to other property”—can give rise only to contract remedies. Robinson
12   Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004).             The rule draws a
13   distinction “between tort recovery for physical injuries and warranty recovery for
14   economic loss.” Id. at 989. However, California courts have recognized an exception
15   to the economic loss rule in cases involving negligent performance of services or
16   where the harm rises “above and beyond a broken contractual promise.” Id. at 988; N.
17   Am. Chem. Co. v. Superior Court, 59 Cal. App. 4th 764, 777–85 (1997).
18         Defendant FCA has not met its burden to prove fraudulent joinder by clear and
19   convincing evidence. Whether Plaintiffs’ claim for negligent repair is barred by the
20   economic loss rule or comes within an exception is a question that “requires a
21   searching inquiry into the merits” of Plaintiffs’ case. Grancare, 889 F.3d at 549.
22   Further, courts in this district have found California law concerning exceptions to the
23   economic loss rule not “well-settled.” See Gayou v. Ford Motor Co., No. CV-18-
24   10407-DMG (JEMx), 2019 WL 1325846, at *3 (C.D. Cal. Mar. 25, 2019) (“[T]he
25   lack of clarity in California law regarding the tort duties arising from service contracts
26   makes this issue ‘not well-settled.’”); Lytle v. Ford Motor Co., No. 2:18-CV-1628
27   WBS (EFBx), 2018 WL 4793800, at *2 (E.D. Cal. Oct. 2, 2018) (“California law is
28   not so settled that a plaintiff could not possibly recover against a dealership for




                                                  4
 1   negligent repair of a vehicle.”). Thus, a possibility exists that a state court would find
 2   that Plaintiffs state a viable cause of action against Defendant West Valley. Finally,
 3   although Defendant FCA argues Plaintiffs “fall short” in stating their claim for
 4   negligent repair, nothing precludes Plaintiffs from amending their complaint with
 5   additional relevant facts. See Revay v. Home Depot U.S.A., Inc., No. 2:14-CV-03391-
 6   RSWL (ASx), 2015 WL 1285287, at *3 (C.D. Cal. Mar. 19, 2015) (“If there is ‘any
 7   possibility that the state law might impose liability on a resident defendant under the
 8   circumstances alleged in the complaint,’ or in a future amended complaint, ‘the
 9   federal court cannot find that joinder of the resident defendant was fraudulent, and
10   remand is necessary.’”) (emphasis added) (quoting Hunter, 582 F.3d at 1044).
11         Defendant FCA has failed to show by clear and convincing evidence that no
12   possibility exists that a state court would find the Complaint states a claim against
13   Defendant West Valley. As such, Defendant West Valley is properly joined, the
14   Court cannot disregard its citizenship, and the Court lacks subject matter jurisdiction.
15   B.    Attorneys’ Fees and Costs
16         Plaintiffs seeks $1,300 in attorneys’ fees and costs pursuant to 28 U.S.C.
17   § 1447(c). (Mot. 6–7.) “An order remanding the case may require payment of just
18   costs and any actual expenses including attorney fees, incurred as a result of the
19   removal.” 28 U.S.C. § 1447(c). However, generally, a district court may award
20   attorneys’ fees under section 1447(c) only when a defendant “lacked an objectively
21   reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.
22   132, 141 (2005). “Conversely, when an objectively reasonable basis exists, fees
23   should be denied.” Id. “[R]emoval is not objectively unreasonable solely because the
24   removing party’s arguments lack merit, or else attorney’s fees would always be
25   awarded whenever remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d
26   1062, 1065 (9th Cir. 2008). Here, although the Court finds removal was improper,
27   Defendant FCA’s attempt at removal was not objectively unreasonable. Thus, the
28   Court DENIES Plaintiffs’ request for fees and costs.




                                                 5
 1                                  V.   CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion to
 3   Remand and DENIES Plaintiffs’ request for fees and costs. (ECF No. 17.) The Court
 4   REMANDS the action to the Superior Court of the State of California, County of Los
 5   Angeles, Stanley Mosk Courthouse, 111 North Hill Street, Los Angeles, CA 90012,
 6   Department 56, Hon. Holly J. Fujie, Case No. 19STCV03983.
 7         The Court DENIES AS MOOT Defendant West Valley’s Motion to Dismiss
 8   Plaintiffs’ Fourth Cause of Action. (ECF No. 10.) The Clerk of the Court shall close
 9   the case.
10
11         IT IS SO ORDERED.
12
13         May 15, 2019
14
15                              ____________________________________
16                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                              6
